The DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.   This Office Action is responsive to the Applicant’s Amendment filed on 2/17/2021, in which claims 1, 2, 7, 13-14 and 19-20 have been amended, claim 8 has been canceled and entered of record.
3.   Claims 1-7 and 9-24 are pending for examination.

Response to Remarks/Arguments
4.     The specification has been amended to correct minor error regarding Fig. 6 and included in page 2 of the Amendment. Based on the amended specification, the objection of the specification is withdrawn.
5.     Based on the amended specification above regarding Fig. 6, the objection of the drawing is withdrawn accordingly.
6.    Applicant’s remarks on page 11-13 of the Remarks section in the Amendment with respect to the rejections of claims 3-6, 9-12, 15-18 and 21-24, under the U.S.C. § 112(a) have been fully considered and persuasive. Thus, the 35 U.S.C. § 112(a) rejections of the claims are withdrawn accordingly.
7.    Applicant’s remarks on page 12 of the Remarks section in the Amendment with respect to the rejections of independent claims 1, 7, 13, 19, as currently amended, and their associated dependent claims, under the U.S.C. § 112(b) have been fully considered and persuasive. Thus, the 35 U.S.C. § 112(b) rejections of the claims are withdrawn accordingly.

Allowable Subject Matter 
8.     Claims 1-7 and 9-24 are allowed.
9.    The following is a statement of reason for indication of allowable subject matter:   
        Regarding independent claim 1 (Currently Amended), the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “(b) a source-follower transistor for each cell of the ANN, which in a forward read operation is biased at a source follower voltage (VRDP) to hold a column voltage node (BLV) at read voltage (VREAD), and which in a reverse read operation is disconnected, wherein a variable resistor connects the cell access transistor and the source-follower transistor, the variable resistor implementing a portion or entirety of a synaptic weight in the ANN; and wherein the cell access transistor, in a reverse read operation, operates as another source follower by: encoding a neuron error signal into the column voltage node (BLV), driving the word line of the cell access transistor to the source follower voltage (VRDP), and holding an intermediate node between the cell access transistor of (a) and the source follower transistor of (b) at the read voltage (VREAD)”, and a combination of other limitations thereof as claimed in the claim. Claims 2-6 depend on claim 1.  
      Regarding independent claim 7 (Currently Amended), the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “(b) a source-follower transistor for each cell of the ANN, which in a forward read operation is biased at a source follower voltage (VRDP) to hold a column voltage node (BLV) at read voltage (VREAD), and which in a reverse read operation is disconnected;B4466132.14 FH5239187.4ARC820160203US01 IBI-19101 (c) a resistive element connecting the cell access transistor and the source follower transistor, wherein the conductance of the resistive element represents either the positive weight contribution conductance, G+, or the negative weight contribution conductance, G-; wherein the cell access transistor, in a reverse read operation, operates as another source follower by: encoding a neuron error signal into the column voltage node (BLV), driving the word line of the cell access transistor to the source follower voltage (VRDP), and holding an intermediate node between the cell access transistor of (a) and the source follower transistor of (b) at the read voltage (VREAD), and wherein an OFF-state voltage of the column voltage node (BLV is picked to be larger than the source follower voltage (VRDP) to eliminate current leakage, and an ON-state voltage of the column voltage of node (BLV) is to be at ground (GND so that a current versus conductance behavior is linear over a predetermined range of conductance values”, and a combination of other limitations thereof as claimed in the claim. Claims 9-12 depend on claim 7.  
          Regarding independent claim 13 (Currently Amended), the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “(b) biasing a source-follower transistor at a source follower voltage (VRDP) and holding a column voltage node (BLV) at read voltage (VREAD); and (c) during a reverse read operation, operating the cell access transistor as another source follower by: encoding a neuron error signal into the column voltage node (BLV), driving the word line of the cell access transistor to the source follower voltage (VRDP), and holding an intermediate node between the cell access transistor of (a) and the source follower transistor of (b) at the read voltage (VREAD)”, and a combination of other limitations thereof as claimed in the claim. Claims 14-18 depend on claim 13.  
        Regarding independent claim 19 (Currently Amended), the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “(ii) horizontal and vertical inputs, wherein the first set of synaptic cells are to conduct current while the second set of synaptic cells are to conduct less current, the method comprising: applying voltage pulses to the horizontal and vertical inputs of the array, so that the first set of synaptic cells conduct current, while the second set of synaptic cells have leakage currents whose sum is less than a fraction of the sum of the currents through the second set of synaptic cells”, and a combination of other limitations thereof as claimed in the claim. Claims 20-24 depend on claim 19.            
10.     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
11.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571)270-1515.  The examiner can normally be reached on M-F 8:30AM - 5:00PM EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M HOANG/Primary Examiner, Art Unit 2827